PER CURIAM.
This is an appeal from a decision of the Tax Court which affirms certain deficiencies and penalties assessed against the taxpayers for the taxable years 1944 through 1949. The taxpayers are practicing physicians. They kept no books and the government’s case depended largely on the net worth method of establishing deficiencies. The taxpayers do not claim that under the circumstances this was an improper method. They do claim, and their case is very ably presented, that there was an insufficient sum fixed as their net worth at the beginning of the tax period in question. There are no new principles of law involved in the case. The questions turn on various matters of fact some of which were present-, ed by the testimony of the taxpayers themselves. A reading of the whole record leads us to believe that the trial judge was exceedingly generous :in his treatment of them. His conclusion “that their testimony was unreliable and unworthy of belief in many respects” is abundantly established by a reading of the record.
The decision of the Tax Court will be affirmed.